                    Case 3:17-cv-05760-BHS Document 244-1 Filed 02/05/20 Page 1 of 2

                                                                                                          Filed
                                                                                                   Secretary of State
                                                                                                  State of Washington
                                                                                                Date Filed: 05/08/2019
                                                                                               Effective Date: 05/08/2019
                                                                                                  UBI #: 604 455 127


CERTIFICATE OF FORMATION

UBI NUMBER
UBI Number:
604 455 127

BUSINESS NAME
Business Name
SYKED PERFORMANCE ENGINEERING, LLC

REGISTERED AGENT
Registered Agent
                       Street Address                                      Mailing Address
Name
JOHN                   1602 POINT FOSDICK DR NW, GIG HARBOR, 1602 POINT FOSDICK DR NW, GIG HARBOR,
MARTINSON              WA, 98335-7810, UNITED STATES         WA, 98335-7810, UNITED STATES

REGISTERED AGENT CONSENT

Customer provided Registered Agent consent? - Yes

DURATION
Duration:
PERPETUAL

EFFECTIVE DATE
Effective Date:
05/08/2019


OTHER PROVISIONS
Other Provisions:


PRINCIPAL OFFICE
Phone:
253-880-5612


This document is a public record. For more information visit www.sos.wa.gov/corps        Work Order #: 2019050700242457 - 1
                                                                                                  Received Date: 05/07/2019
                                                                                                   Amount Received: $200.00
                    Case 3:17-cv-05760-BHS Document 244-1 Filed 02/05/20 Page 2 of 2
Email:
SOFTWARE@SYKEDECUTUNING.COM
Street Address:
1602 POINT FOSDICK DR NW, GIG HARBOR, WA, 98335-7810, UNITED STATES
Mailing Address:
1602 POINT FOSDICK DR NW, GIG HARBOR, WA, 98335-7810, UNITED STATES

EXECUTOR
                  Executor        Entity       First
Title                                                      Last Name            Address
                  Type            Name         Name
                                                           SYKES-               12406 82ND AVENUE CT E, PUYALLUP, WA,
EXECUTOR INDIVIDUAL                            KEVIN
                                                           BONNETT              98373-7957, UNITED STATES
                                                                                1602 POINT FOSDICK DR NW, GIG HARBOR,
EXECUTOR INDIVIDUAL                            JOHN        MARTINSON
                                                                                WA, 98335-7810, UNITED STATES

RETURN ADDRESS FOR THIS FILING
Attention:
JOHN MARTINSON
Email:
SOFTWARE@SYKEDECUTUNING.COM
Address:
1602 POINT FOSDICK DR NW, GIG HARBOR, WA, 98335-7810, UNITED STATES

UPLOAD ADDITIONAL DOCUMENTS
Name                                       Document Type
No Value Found.

UPLOADED DOCUMENTS
Document Type                                          Source         Created By                                   Created Date
CERTIFICATE OF FORMATION                               ONLINE         SYKED ECU TUNING INC                         05/07/2019

EMAIL OPT-IN
     I hereby opt into receiving all notifications from the Secretary of State for this entity via email only. I acknowledge that I will no
longer receive paper notifications.

AUTHORIZED PERSON - STAFF CONSOLE
         Document is signed.
Person Type:
INDIVIDUAL
First Name:
JOHN
Last Name:
MARTINSON
Title:


This document is a public record. For more information visit www.sos.wa.gov/corps                     Work Order #: 2019050700242457 - 1
                                                                                                               Received Date: 05/07/2019
                                                                                                                Amount Received: $200.00
